DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
The amendment filed on 12/28/2020 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0293383 A1).

Claim 20, Lee (Fig. 1-12) discloses an electronic device (100; Fig. 1, 2, 9a, and 9b) comprising:
a first housing (Paragraph [0038]; wherein discloses a structure which includes a first body) including a first face and a second face (Paragraph [0041]; wherein discloses a front side and a rear side), the second face facing away from the first face (Paragraph [0041]); 
a second housing (Paragraph [0038]; wherein discloses a structure which includes a second body) including a third face and a fourth face (Paragraph [0041]; wherein discloses a front side and a rear side), the fourth face facing away from the third face (Paragraph [0041]; wherein discloses a front side and a rear side); 
a folding part (Fig. 2; Paragraph [0054]) rotatably connecting a side face of the first housing (Paragraph [0038]) and a side face of the second housing (Paragraph [0038]), which faces the side face of the first housing (Fig. 2); 
a flexible display (110; Fig. 1; Paragraph [0040]; wherein discloses a flexible display device) disposed on the first face and the third face across the folding part (Fig. 6 and 8b) and including a first area corresponding to the first face (Fig. 9a; Paragraph [0082]) and a second area corresponding to the third face (Fig. 9b; Paragraph [0082]); 
at least one camera (140; Fig. 1 and 7A; Paragraph [0046]) exposed through at least a portion of the fourth face (Paragraph [0046]); 
at least one memory configured to store instructions (Paragraph [0096]); and 

identify whether a direction in which the at least one camera (140; Fig. 8a) is pointed is - 55 -0202-1547 (SP 19122-US _DMC)changed (wherein camera is changed from up to forward directions) while a preview image (920; Fig. 9b) acquired through the at least one camera (140; Fig. 9b) is being displayed in the second area (310-2; Fig. 9b) using the flexible display (110; Fig. 1 and 9b), and 
move the preview image (920; Fig. 9a) from the second area (310-2; Fig. 9b) to the first area (310-1; Fig. 9a) using the flexible display (110; Fig. 1) in response to an identification result (Fig. 8b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0293383 A1) in view of Ka et al (US 2017/0052566 A1).

Claim 1, Lee (Fig. 1-12) discloses an electronic device (100; Fig. 1, 2, 9a, and 9b) comprising: 
a first housing (Paragraph [0038]; wherein discloses a structure which includes a first body) including a first face and a second face (Paragraph [0041]; wherein discloses a front side and a rear side), the second face being a rear side of the first face (Paragraph [0041]); 
a second housing (Paragraph [0038]; wherein discloses a structure which includes a second body) including a third face and a fourth face (Paragraph [0041]; wherein discloses a front side and a rear side), the fourth face being a rear side of the third face (Paragraph [0041]; wherein discloses a front side and a rear side); 
a folding part (Fig. 2; Paragraph [0054]) rotatably connecting the first housing and the second housing to each other (Fig. 2); 
a flexible display (110; Fig. 1; Paragraph [0040]; wherein discloses a flexible display device) disposed on the first face and the third face across the folding part (Fig. 6 and 8b) and including a first area corresponding to the first face (Fig. 9a; Paragraph [0082]) and a second area corresponding to the third face (Fig. 9b; Paragraph [0082]); 
at least one camera (140; Fig. 1 and 7A; Paragraph [0046]) exposed through at least a portion of the fourth face (Paragraph [0046]); 
at least one memory configured to store instructions (Paragraph [0096]); and 
at least one processor (150; Fig. 1), wherein the at least one processor is configured (150; Fig. 1; Paragraph [0096]), when the instructions are executed (Paragraph [0096]), to: 
determine an orientation of the electronic device (Fig. 8b; Paragraph [0078]), 

identify at least one of the first area (310-1; Fig. 9a) or the second area (310-2; Fig. 9a) as an area in which a preview image (920; Fig. 9a and 9b; Paragraph [0081]) acquired through the at least one camera (140; Fig. 9a and 9b) is to be displayed based at least on the determined direction (Paragraph [0093]) and the determined orientation (Fig. 8b; Paragraph [0078]), and 
display the preview image (920; Fig. 9a and 9b), acquired through the at least one camera (140; Fig. 9a and 9b), in the identified area (310-1 or 310-2; Fig. 9a and 9b) using the flexible display (110; Fig. 1, 6 and 8-9b).  
Lee does not expressly disclose determine an orientation of the electronic device based on an angle between the first housing and a ground.
Ka (Fig. 1-27C) discloses determine an orientation (Fig. 4A and 4B; Paragraph [0204]) of the electronic device (100; Fig. 8B) based on an angle (α; Fig. 8B; Paragraph [0235-0236]; Fig. 9B; Fig. 12) between the first housing (Fig. 8B; wherein figure shows housing) and a ground (Paragraph [0236]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s folding electronic device by applying angular control of electronic device, as taught by Ka, so to use a folding electronic device with angular control of electronic device for providing various control commands for changing an operational state of the terminal may be input by using an operation of folding or unfolding the flexible display or a touch input with respect to a 

Claim 11, Lee (Fig. 1-12) discloses a method of operating (Fig. 8a and 8b) an electronic device (100; Fig. 1 and 8a and 8b) including a flexible display (110; Fig. 1; Paragraph [0040]; wherein discloses a flexible display device) extending across a first housing (Paragraph [0038]; wherein discloses a structure which includes a first body) and a second housing (Paragraph [0038]; wherein discloses a structure which includes a second body), the method comprising: 
determining an orientation of the electronic device (Fig. 8b; Paragraph [0078]), 
determining a direction in which the at least one camera (140; Fig. 8a), which is exposed through at least a portion of the first housing (100; Fig. 8a; Paragraph [0038]; wherein discloses a structure which includes a first body) of the electronic device (100; Fig. 1), is pointed (140; Fig. 8a) while a camera application (Paragraph [0093]); 
identifying at least one of a first area (310-1; Fig. 9a) corresponding to the first housing (Paragraph [0082]) or a second area (310-2; Fig. 9b) corresponding to the second housing (Paragraph [0082]) as an area in which a preview image (920; Fig. 9a and 9b) acquired through the at least one camera (140; Fig. 9a and 9b) is to be displayed based at least on the determined direction (Paragraph [0093]) and the determined orientation (Fig. 8b; Paragraph [0078]); and 
displaying the preview image (920; Fig. 9a and 9b), acquired through the at least one camera (140; Fig. 9a and 9b), in the identified area (310-1 or 310-2; Fig. 9a and 9b).  

Ka (Fig. 1-27C) discloses determine an orientation (Fig. 4A and 4B; Paragraph [0204]) of the electronic device (100; Fig. 8B) based on an angle (α; Fig. 8B; Paragraph [0235-0236]; Fig. 9B; Fig. 12) between the first housing (Fig. 8B; wherein figure shows housing) and a ground (Paragraph [0236]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s folding electronic device by applying angular control of electronic device, as taught by Ka, so to use a folding electronic device with angular control of electronic device for providing various control commands for changing an operational state of the terminal may be input by using an operation of folding or unfolding the flexible display or a touch input with respect to a specific region, while maintaining a current display state, providing user convenience (Paragraph [0015]).

Claims 2 and 12, Lee (Fig. 1-12) discloses wherein the at least one processor is further configured (150; Fig. 1; Paragraph [0096]), when the instructions are executed (Paragraph [0096]), to: 
identify a direction of the at least one camera (140; Fig. 9a and 9b) relative to the ground (Fig. 8b; Paragraph [0078]) based on the determined direction (Paragraph [0093]) and the determined orientation (Fig. 8b; Paragraph [0078]), 
display a preview image (920; Fig. 9a), acquired through the at least one camera (140; Fig. 9a), in the first area (310-1; Fig. 9a) using the flexible display (110; Fig. 1) 
display the preview image (920; Fig. 9b), acquired through the at least one camera (140; Fig. 9b), in the second area (310-2; Fig. 9b) using the flexible display (110; Fig. 1) based on identifying that the direction of the at least one camera (140; Fig. 9a) relative to the ground (Fig. 8b) corresponds to a second direction (310-2 and 830; Fig. 8b), which is distinct from the first direction (Fig. 8b; Paragraph [0080]).  

Claims 7 and 17, Lee (Fig. 1-12) discloses wherein the first direction (310-1 and 820; Fig. 8b) is substantially perpendicular to the second direction (310-2 and 830; Fig. 8b).  

Claims 8 and 18, Lee (Fig. 1-12) discloses wherein the folding part (Fig. 2) includes at least one sensor (120; Fig. 1; Paragraph [0042]) configured to acquire information on an angle between the first housing and the second housing (Paragraph [0042]; wherein discloses “the folding sensor unit 120 can further detect a first folding angle between the first body and the second body”), and 
wherein the at least one processor (150; Fig. 1) is further configured, when the instructions are executed (Paragraph [0096]), to: 
identify the angle between the first housing and the second housing (Paragraph [0096]), which is detected using the at least one sensor (120; Fig. 1; Paragraph [0042]), and 


Claim 9, Lee (Fig. 1-12) discloses further comprising: 
at least one sensor (Paragraph [0078]; wherein discloses a “sensor unit”) to be used for detecting an orientation of the electronic device (Fig. 8b), the at least one sensor (Paragraph [0078]; wherein discloses a “sensor unit”) being disposed inside at least one of the first housing or the second housing (Fig. 1), 
wherein the at least one processor (150; Fig. 1) is further configured, when the instructions - 52 -0202-1547 (SP 19122-US _DMC)are executed (Paragraph [0096]), to: 
determine the orientation of the electronic device (Fig. 8b) and the direction in which the at least one camera (140; Fig. 9a and 9b) is pointed using the at least one sensor (Paragraph [0078]).  

Claims 10 and 19, Lee (Fig. 1-12) discloses wherein the determined orientation (Paragraph [0078]; wherein discloses a “sensor unit”) corresponds to an orientation for acquiring an image for a landscape (Fig. 8b; Paragraph [0078]).  

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0293383 A1) in view of Ka et al (US 2017/0052566 A1) as s 2 and 12 above, and further in view of Cho et al (US 2016/0198100 A1).

Claims 3 and 13, Lee (Fig. 1-12) discloses wherein the at least one processor is further configured (150; Fig. 1; Paragraph [0096]), when the instructions are executed (Paragraph [0096]).
Lee in view of Ka does not expressly disclose to: 
display a capture icon for acquiring an image for the preview image in the second area using the flexible display while the preview image is being displayed in the first area, and 
acquire the image in response to reception of input for the capture icon.  
Cho (Fig. 12-17) discloses to: 
display a capture icon (Fig. 16b; wherein figure shows a capture icon in camera menu region) for acquiring an image for the preview image (125; Fig. 16B) in the second area (1410; Fig. 14; 1620; Fig. 16B) using the flexible display (Fig. 12 and 14) while the preview image (1625; Fig. 16B; 1425; Fig. 14) is being displayed in the first area (1420; Fig. 14), and 
acquire the image (1625; Fig. 16B) in response to reception of input for the capture icon (Paragraph [0174]; wherein discloses user selects image capturing button).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Ka’s image capturing foldable display device by applying an image capturing icon, as taught by 

Claims 4 and 14, Cho (Fig. 12-17) discloses wherein the at least one processor (111; Fig. 1) is further configured, when the instructions are executed (Paragraph [0008]; 112 and 113; Fig. 1), to: 
display a thumbnail image (1525-2; Fig. 15B) for representing the image in the second area (1510-2; Fig. 15B) using the flexible display (Fig. 12 and 14) in response to acquisition of the image (Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Ka’s image capturing foldable display device by applying an image capturing icon, as taught by Cho, so to use an image capturing foldable display device with an image capturing icon for providing a display device enabling a user to conveniently use functions of the display device and an operating method thereof are demanded (Paragraph [0006]).

Claims 5 and 15, Cho (Fig. 12-17) discloses wherein the at least one processor (111; Fig. 1) is further configured, when the instructions are executed (Paragraph [0008]; 112 and 113; Fig. 1), to: 
display at least one of (1620; Fig. 16B): 
at least one first icon (menu1; 1620; Fig. 16B) for selecting a type of the image (Paragraph [0170]), at least one second icon (menu2; 1620; Fig. 16B) for selecting an 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Ka’s image capturing foldable display device by applying an image capturing icon, as taught by Cho, so to use an image capturing foldable display device with an image capturing icon for providing a display device enabling a user to conveniently use functions of the display device and an operating method thereof are demanded (Paragraph [0006]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0293383 A1) in view of Ka et al (US 2017/0052566 A1) and Cho et al (US 2016/0198100 A1) as applied to claims 5 and 15 above, and further in view of Sirpal et al (US 2013/0076681 A1).

Claims 6 and 16, Lee in view of Ka and Cho discloses the electronic device of claim 5 and the method of claim 15.
Lee in view of Cho does not expressly disclose wherein the at least one second icon includes a filter option icon for selecting an image filter to be applied to the image, and 
wherein the at least one processor is further configured, when the instructions are executed, to: 

display other multiple preview images, which are distinct from the preview image displayed in the first area, in the second area using the flexible display in response to reception of the input for the filter option icon, each of the other multiple preview images being acquired based on applying a corresponding filter effect to the image, and 
display the preview image, which is being displayed in the second area, in a highlighted form using the flexible display and change the preview image, which is being displayed in the first area, to the selected preview image in response to reception of input for selecting one preview image among the other multiple preview images.  
Sirpal (Fig. 12-20) discloses wherein the at least one second icon (1212; Fig. 12) includes a filter option icon (Paragraph [0231]) for selecting an image filter to be applied to the image (1200; Fig. 12), and 
wherein the at least one processor (204; Fig. 2) is further configured, when the instructions are executed (Paragraph [0318]), to: 
receive an input for the filter option icon (1212; Fig. 12) while the preview image is being -51 -0202-1547 (SP 19122-US _DMC)displayed (1200; Fig. 12) in the first area (Fig. 12; wherein figure shows image option icons displayed in a first area), 
display other multiple preview images (1208; Fig. 12), which are distinct from the preview image displayed in the first area (Fig. 12; wherein figure shows thumbnail images being display in first display area), in the second area (1200; Fig. 12; wherein figure shows image being displayed in a second area) using the flexible display (Fig. 1A-1J) in response to reception of the input for the filter option icon (1212; Fig. 12), 
display the preview image (1200; Fig. 12), which is being displayed in the second area (1200; Fig. 12; wherein figure shows image being displayed in a second area), in a highlighted form using the flexible display (Fig. 1A-1J) and change the preview image (2008; Fig. 20), which is being displayed in the first area (Fig. 20; wherein figure shows thumbnail images being display in first display area), to the selected preview image (Paragraph [0007]) in response to reception of input for selecting one preview image (Fig. 12 or 20) among the other multiple preview images (1208; Fig. 12; 2008; Fig. 20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Ka and Cho’s image capturing foldable display device by applying different functions to images, as taught by Sirpal, so to use an image capturing foldable display device with different functions to images for providing an enhanced user experience making the device more useful and more efficient (Paragraph [0107]).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
The Applicant argues in the submitted response that dependent claim 20 has been amended to include similar amendments to claims 1 and 11. 
The Examiner respectfully disagrees with this argument. The amendments filed on 12/28/2020 do not show any amendments to claim 20. Also claim 20 does not .
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Lee et al (US 2017/0293383 A1), Ka et al (US 2017/0052566 A1), Cho et al (US 2016/0198100 A1), and Sirpal et al (US 2013/0076681 A1) have been used for new ground rejection.
Claims 1 and 11 are rejected in view of newly discovered reference(s) to Ka et al (US 2017/0052566 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/14/2021